CRAIN, Judge.
Steven Wayne Hamilton was charged by indictment with second degree murder, a violation of LSA-R.S. 14:30.1. Defendant pled not guilty. After a jury trial he was convicted as charged. Defendant was sentenced to life imprisonment at hard labor without benefit of parole, probation or suspension of sentence. Defendant appealed, urging ten assignments of error. However, appellant did not file a brief with this Court. Therefore, the assigned errors are deemed abandoned. .See Uniform Rules— Courts of Appeal, Rule 2-12.4.
A review of the record for errors patent revealed none. See La.C.Cr.P. art. 920(2). Therefore, defendant’s conviction and sentence are affirmed.
CONVICTION AND SENTENCE AFFIRMED.